DETAILED ACTION
	This Office Action is responsive to the Applicant’s preliminary amendment, filed on February 3, 2022, amending claims 4, 5, 7 and 9.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022 has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, there is insufficient antecedent basis for “the user interface” first recited in each of independent claims 1, 17 and 18, as it is unclear as to whether “the user interface” is intended to refer to the “first user interface” or the “second user interface” previously recited in each of these claims, or to a different user interface. 
Claims 2-16 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-16 are considered indefinite under a similar rationale as described above with respect to claim 1.  Furthermore, it is noted that claims 4, 14 and 15 also include recitations of “the user interface.”
With particular regard to claim 7, it is noted that this claim recites the phrase, “display an animated transition back to the first user interface being visually deemphasized relative to the second user interface.”  However, there is no previous recitation in claim 7, or in any claim upon which claim 7 depends, that the first user interface is ever previously visually deemphasized relative to the second user interface.  It is therefore unclear as to whether claim 7 requires the first user interface to be previously deemphasized relative to the second user interface (e.g. to be deemphasized as a result of navigating from the first user interface to the second user interface).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,678,403 to Duarte et al. (“Duarte”), and also over U.S. Patent Application Publication No. 2015/0212576 to Ambrus et al. (“Ambrus”).
Regarding claim 1, Duarte describes a computing device that runs two or more activities concurrently and provides at least two modes for interacting with the activities (see e.g. column 2, line 60 – column 3, line 16).  Duarte particularly teaches, at an electronic device in communication with a display generation component, performing the following operations (see e.g. column 4, line 55 – column 5, line 15: Duarte teaches that the following tasks can be performed by an electronic device, e.g. a handheld computer, having a display upon which a user interface is generated):
while displaying, via the display generation component, a first user interface on a display, detecting a request to navigate from the first user interface to a second user interface (see e.g. column 3, lines 1-40; column 6, lines 28-43; and FIG. 3: Duarte discloses that the electronic device can operate in a windowed mode in which a first window for a first activity, e.g. application, is centrally located and fully visible and at least one second window for another activity is partially visible.  The first window for the first activity can be considered a first user interface.  Duarte discloses that the user can apply a user command, e.g. dragging the fully displayed first window or tapping on a partially displayed second window, to shift the window positions so that the first window that currently has focus becomes only partially visible and the second window becomes fully visible and obtains focus – see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4.  Such a user command can be considered a request to navigate from the first user interface to a second user interface, i.e. to the second window.);
in response to the request to navigate from the first user interface to the second user interface, navigating to the second user interface (see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4: as noted above, Duarte discloses that the user can apply a user command, e.g. dragging the fully displayed first window or tapping on a partially displayed second window, to shift the window positions so that the first window that currently has focus becomes only partially visible and the second window, i.e. a second user interface, becomes fully visible and obtains focus.  A second user interface is thus navigated to in response to the command.);
while displaying, via the display generation component, the second user interface, detecting a user input (see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4: as noted above, Duarte discloses that the user can apply a user command, e.g. dragging the fully displayed first window or tapping on a partially displayed second window, to shift the window positions so that the first window that currently has focus becomes only partially visible and a second window becomes fully visible and obtains focus.  It is apparent that after initially applying such a command, and thus while displaying the second user interface/window, the user can again apply the command to reverse the process, e.g. the user can select the partially visible first window such that it shifts to the center of the screen again and becomes fully visible and obtains focus.  Such a subsequent command can be considered a user input like claimed.); and
in response to detecting the user input: 
in accordance with a determination that the user input meets first criteria, navigating from the second user interface back to the first user interface (As noted above, Duarte teaches that, after initially applying a command to shift a second user interface/window to obtain focus, the user can apply a subsequent command – a user input like claimed – to reverse the process, e.g. to shift the partially-displayed first window/interface to the center of the screen again so as to become fully visible and obtain focus.  Duarte teaches that such a user input must meet first criteria, e.g. it must be a tap on the window to obtain focus or be a dragging input to position the window to a location sufficiently close to the center location – see e.g. column 3, lines 34-40; and column 6, line 44 – column 7, line 16.  Accordingly, the second user interface/window navigates back to the first user interface/window in accordance with a determination that the user input meets such first criteria, e.g. that the user input is a tap on the first window or a dragging input to position the first window to a location sufficiently close to the center location.); and
in accordance with a determination that the user input does not meet the first criteria, forgoing navigating from the second user interface back to the first user interface (As noted above, Duarte teaches that, after initially applying a command to shift a second user interface/window to obtain focus, the user can apply a subsequent command – a user input like claimed – to reverse the process, e.g. to shift the partially-displayed first window/interface to the center of the screen again so as to become fully visible and obtain focus.  As further noted above, Duarte teaches that such a user input must meet first criteria, e.g. it must be a tap on the window to obtain focus or be a dragging input that positions the window to a location sufficiently close to the center location – see e.g. column 3, lines 34-40; and column 6, line 44 – column 7, line 16.  Accordingly, it is apparent that the second user interface/window would NOT navigate back to the first user interface/window if the subsequent user input does not meet such criteria, i.e. if it is not a tap on the first window or a drag input that positions the first window to a location sufficiently close to the center location.).
Duarte thus teaches a method similar to that of claim 1.  Duarte further discloses that such teachings can be implemented using different types of input mechanisms (see e.g. column 5, lines 37-45).  Duarte, however, does not disclose or suggest that the electronic device is in communication with a gaze tracking device or that detecting the user input entails detecting a movement of a head of the user, whereby: (i) in accordance with a determination that the movement of the head meets first criteria and that the gaze of the user is directed to a respective portion of the user interface, the second user interface navigates back to the first user interface; (ii) in accordance with a determination that the movement of the head does not meet the first criteria, navigation from the second user interface back to the first user interface is forwent; and (iii) in accordance with a determination that the movement of the head meets the first criteria and that the gaze of the user is not directed to the respective portion of the user interface, navigation from the second user interface back to the first user interface is forwent, as is required by claim 1.
	Ambrus generally describes technology for enabling hands-free selection of objects within an augmented reality environment (see e.g. paragraphs 0003 and 0018).  Like claimed, Ambrus particularly teaches, at an electronic device in communication with a display generation component and a gaze tracking device (e.g. a head mounted display or tablet), detecting a movement of a head of the user while the electronic device displays a user interface, and in response to detecting the movement of the head of the user: (i) in accordance with a determination that the movement of the head meets first criteria (e.g. moving the head away from a direction of the object at a speed greater than a threshold speed) and that a gaze of the user is directed to a respective portion of the user interface (i.e. to a selectable object), selecting an object; (ii) in accordance with a determination that the movement of the head does not meet the first criteria, forgoing selection of the object; and (iii) in accordance with a determination that the movement of the head meets the first criteria and that the gaze of the user is not directed to the respective portion of the user interface, forgoing selection of the object  (see e.g. paragraphs 0003, 0018-0020, 0062 and 0076-0078).  Ambrus discloses that such teachings can be applied, for example, on a handheld (e.g. tablet) device to select from a plurality of applications to display (see e.g. paragraph 0062).
It would have been obvious to one of ordinary skill in the art, having the teachings of Duarte and Ambrus before him prior to the effective filing date of the claimed invention, to modify the method taught by Duarte so as to employ the combined head movements and gaze criteria taught by Ambrus as the user input necessary to select the application window to be moved to the center of the screen and thereby become fully visible and obtain focus (e.g. as the user input to navigate from the second user interface back to the first user interface).  That is, it would have been obvious to modify the electronic device taught by Duarte so as to be in communication with a gaze tracking device and such that detecting the user input entails detecting a movement of a head of the user, whereby: (i) in accordance with a determination that the movement of the head meets first criteria and that the gaze of the user is directed to a respective portion of the user interface (e.g. the partially displayed first window), an object is selected (e.g. the partially displayed first window is selected, and thus the first user interface/window is navigated back from the second user interface/window); (ii) in accordance with a determination that the movement of the head does not meet the first criteria, the object is not selected (i.e. navigation from the second user interface back to the first user interface is forwent); and (iii) in accordance with a determination that the movement of the head meets the first criteria and that the gaze of the user is not directed to the respective portion of the user interface, the object is not selected (i.e. navigation from the second user interface back to the first user interface is forwent), as is taught by Ambrus.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to operate the device, at least partially, without his or her hands, as is taught by Ambrus (see e.g. paragraph 0003).  Accordingly, Duarte and Ambrus are considered to teach to one of ordinary skill in the art a method like that of claim 1.
Regarding claim 2, Duarte teaches that the second user interface is displayed while at least a portion of the first user interface is displayed (see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4: like noted above, Duarte teaches that the initial user command shifts the window positions so that the first window/user interface that currently has focus becomes only partially visible and the second window/user interface becomes fully visible and obtains focus.  Thus when the second user interface obtains focus and is displayed in the center of the display, a portion of the first user interface remains displayed.).  Duarte also teaches that the first user interface can be deemphasized (e.g. smaller-sized) relative to the second user interface (see e.g. column 6, lines 40-43).  Duarte, however, does not explicitly teach: (i) while displaying the second user interface and the at least the portion of the first user interface, wherein the first user interface is visually deemphasized relative to the second user interface, determining, via the gaze tracking device, that the gaze of the user has moved from the second user interface to the first user interface; and (ii) in response to determining that the gaze of the user has moved from the second user interface to the first user interface, reducing an amount of visual deemphasis of the first user interface relative to the second user interface, as is further required by claim 2.
Ambrus nevertheless generally teaches highlighting a selectable object (e.g. by displaying a border around the object) in response to detecting that a user has gazed at the object (see e.g. paragraphs 0038 and 0081).  It is apparent that the highlight is removed in response to detecting that the user has directed his or her gaze elsewhere (e.g. to another virtual object).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Duarte and Ambrus before him prior to the effective filing date of the claimed invention, to further modify the method taught by Duarte and Ambrus such that the selectable objects (i.e. user interfaces/windows) are highlighted in response to detecting that a user gaze is directed to the objects like taught by Ambrus.  That is, it would have been obvious to: (i) while displaying the second user interface and the at least the portion of the first user interface, wherein the first user interface is visually deemphasized relative to the second user interface, determine, via the gaze tracking device, that the gaze of the user has moved from the second user interface to the first user interface; and (ii) in response to determining that the gaze of the user has moved from the second user interface to the first user interface, remove highlighting from the second user interface and instead highlight the first user interface (thus reducing an amount of visual deemphasis of the first user interface relative to the second user interface).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide useful feedback to the user, as is suggested by Ambrus.  Accordingly, Duarte and Ambrus are further considered to teach to one of ordinary skill in the art a method like that of claim 2.
As per claim 3, it would have been obvious, as is described above, to further modify the method taught by Duarte and Ambrus such that the selectable objects (i.e. user interfaces/windows) are highlighted in response to detecting that a user gaze is directed to the objects like taught by Ambrus.  Accordingly, it follows that when the user’s gaze is moved from the first user interface/window to the second user interface/window, the highlighting of the first user interface/window would be removed and the second user interface/window would become highlighted.  Duarte and Ambrus are thus further considered to teach: (i) while the gaze of the user is directed to the first user interface and while displaying the first user interface and the second user interface with the reduced amount of visual deemphasis of the first user interface relative to the second user interface (i.e. while highlighting the first user interface but not the second user interface, and displaying the first user interface smaller than the second user interface), determining, via the gaze tracking device, that the gaze of the user has moved from the first user interface to the second user interface; and (ii) in response to determining that the gaze of the user has moved from the first user interface to the second user interface, displaying the first user interface and the second user interface with the first user interface being visually deemphasized relative to the second user interface (i.e. removing the highlighting from the first user interface and highlighting the second user interface, and displaying the first user interface smaller than the second user interface), as is required by claim 3.
Regarding claim 4, Duarte further teaches: (i) in accordance with a determination that a user input meets first criteria, displaying an animated transition between the second user interface and the first user interface while navigating from the second user interface back to the first user interface (see e.g. column 6, line 44 – column 7, line 16: Duarte discloses that the user can apply a drag input to position one of the windows to a location sufficiently close to the center location, whereby the window snaps to the center location.  It is thus apparent that as the user drags the first window/interface to the center location, the first window/interface is displayed as being moved while being dragged and then snapped into place.   Accordingly, in accordance with such user input meeting first criteria – that is, when the first window/interface is moved to a location sufficiently close to the center location – an animated transition between the second window/interface and the first window/interface is displayed while navigating from the second window/interface back to the first window/interface, i.e. the first window/interface is displayed as being moved while being dragged and then snapped into place.); and (ii) in accordance with a determination that the user input does not meet the first criteria, displaying a first portion of the animated transition between the second user interface and the first user interface without displaying an entirety of the animated transition between the second user interface and the first user interface (see e.g. column 6, line 44 – column 7, line 16: as noted above, Duarte discloses that the user can apply a drag input to position one of the windows to a location sufficiently close to the center location, whereby the window snaps to the center location.  Duarte further discloses that if the user instead drags the window a small amount but does not cause it to be sufficiently close to the center location, the windows snap back to their previous positions upon completion of the drag operation – see e.g. column 7, lines 5-16.  Accordingly, it is apparent that if the user input does not meet the first criteria – that is, when the first window/interface is dragged a small amount but not to a location sufficiently close to the center location – only a first portion of the animated transition between the second window/interface and the first window/interface is displayed, i.e. the first window is shown moving the small amount as it is dragged, without displaying an entirety of the animated transition between the second window/interface and the first window/interface.).  Like discussed above, Duarte does not disclose that the user input involves movement of the user’s head or determining that the user’s gaze is directed to a respective portion of the user interface, which is required by claim 4.
Ambrus nevertheless describes user input that entails detecting movement of the user’s head and determining that the user’s gaze is directed to a respective portion of the user interface.  For example, Ambrus teaches that the user can adjust the location of a displayed object by keeping their eyes locked on the object and moving their head (see e.g. paragraph 0023).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Duarte and Ambrus before him prior to the effective filing date of the claimed invention, to particularly modify the method taught by Duarte such that the selectable objects (i.e. user interfaces/windows) are moved by the user by keeping their eyes locked on the object and moving their head like taught by Ambrus.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to operate the device without his or her hands, as is taught by Ambrus   The combination of Duarte and Ambrus are thus considered to teach: (i) in accordance with a determination that the movement of the head meets first criteria and that a gaze of the user is directed to a respective portion of the user interface (e.g. that the user moves their head such that the first window/interface is moved to a position sufficiently close to the center location of the display while keeping their eyes locked on the first window/interface), displaying an animated transition between the second user interface and the first user interface (i.e. displaying the first window/interface moving to the center location and snapping thereto) while navigating from the second user interface back to the first user interface; and (ii) in accordance with a determination that the movement of the head does not meet the first criteria and that the gaze of the user is directed to a respective portion of the user interface (e.g. that the user moves their head such that the first window/interface is moved a little but not to a position sufficiently close to the center location of the display while keeping their eyes locked on the first window/interface), displaying a first portion of the animated transition between the second user interface and the first user interface (i.e. showing the first interface/window move a little and then snap back to its original position) without displaying an entirety of the animated transition between the second user interface and the first user interface, as is required by claim 4.
As per claim 5, Duarte generally teaches that a magnitude of the first portion of the animated transition depends on an amount of movement of the user input (see e.g. column 6, line 44 – column 7, line 16: as noted above, Duarte discloses that the user can apply a drag input to position one of the windows to a location sufficiently close to the center location, whereby the window snaps to the center location, but if the user instead drags the window a small amount but not sufficiently close to the center location, the windows snap back to their previous positions upon completion of the drag operation.  Accordingly, it is apparent that the windows are shown as being moved during the drag input, whereby the magnitude of the movement depends and the amount of the movement of the drag input.).  As noted above, it would have been obvious to particularly modify the method taught by Duarte such that the movement of the user input entails movement of the user’s head; i.e. it would have been obvious to modify the method taught by Duarte such that the selectable objects (i.e. user interfaces/windows) are moved by the user by keeping their eyes locked on the object and moving their head like taught by Ambrus.  It thus follows that, with this combination, the magnitude of the first portion of the animated transition (i.e. the movement of the windows/interfaces) depends on an amount of movement of the user input (i.e. the user’s head).  Consequently, Duarte and Ambrus are further considered to teach a method like that of claim 5.
As per claim 6, Duarte suggests that the first portion of the animated transition progresses at a rate and/or direction determined based on a rate and/or direction of movement of the user input (see e.g. column 6, line 44 – column 7, line 16: as noted above, Duarte discloses that the user can apply a drag input to position one of the windows to a location sufficiently close to the center location, whereby the window snaps to the center location, but if the user instead drags the window a small amount but not sufficiently close to the center location, the windows snap back to their previous positions upon completion of the drag operation.  Accordingly, it is apparent that the windows are shown as being moved during the drag input, whereby the rate and direction of the movement depends and the rate and the direction of the drag input.).  As noted above, it would have been obvious to particularly modify the method taught by Duarte such that the movement of the user input entails movement of the user’s head; i.e. it would have been obvious to modify the method taught by Duarte such that the selectable objects (i.e. user interfaces/windows) are moved by the user by keeping their eyes locked on the object and moving their head like taught by Ambrus.  It thus follows that, with this combination, the first portion of the animated transition (i.e. the movement of the first and second windows/interfaces) progresses at a rate and/or direction determined based on a rate and/or direction of movement of the user’s head.  Consequently, Duarte and Ambrus are further considered to teach a method like that of claim 6.
As per claim 7, Duarte further teaches, in response to detecting an end of the user input movement without the movement meeting first criteria, displaying an animated transition back to the first user interface being visually deemphasized relative to the second user interface (see e.g. column 6, line 44 – column 7, line 16: as noted above, Duarte discloses that the user can apply a drag input to position one of the windows to a location sufficiently close to the center location, whereby the window snaps to the center location, but if the user instead drags the window a small amount but not sufficiently close to the center location, the windows snap back to their previous positions upon completion of the drag operation.  Therefore, Duarte teaches in response to detecting an end of the user input movement without the movement meeting first criteria – that is, without the movement moving the first window to a location sufficiently close to the center location – displaying an animated transition back to the first user interface being visually deemphasized relative to the second user interface – that is, snapping the first and second windows back to their previous positions.  In the previous positions, the first window is deemphasized, e.g. smaller, relative to the second window, which is located in the center of the screen – see e.g. column 6, lines 28-43.).  As noted above, it would have been obvious to particularly modify the method taught by Duarte such that the movement of the user input entails movement of the user’s head; i.e. it would have been obvious to modify the method taught by Duarte such that the selectable objects (i.e. user interfaces/windows) are moved by the user by keeping their eyes locked on the object and moving their head like taught by Ambrus.  It thus follows that, with this combination, in response to detecting an end of the head movement without the head movement meeting the first criteria (i.e. without the head movement moving the first window to a location sufficiently close to the center location), an animated transition (i.e. a snapping transition) back to the first user interface being visually deemphasized relative to the second user interface is displayed.  Consequently, Duarte and Ambrus are further considered to teach a method like that of claim 7.
As per claim 9, it would have been obvious, as is described above, to modify the method taught by Duarte so as to employ the combined head movements and gaze criteria taught by Ambrus as the user input necessary to select the application window to be moved to the center of the screen and thereby become fully visible and obtain focus (e.g. as the user input to navigate from the second user interface back to the first user interface).  That is, it would have been obvious to modify the method taught by Duarte so that, in accordance with a determination that the movement of the head meets first criteria and that the gaze of the user is directed to a respective portion of the user interface (e.g. the partially displayed first window), an object is selected (e.g. the partially displayed first window is selected, and thus the first user interface/window is navigated back from the second user interface/window) like taught by Ambrus.  Ambrus particularly teaches that the first criteria can include a criterion that requires a forward movement of the user (e.g. a quick head nod, which would entail forward movement of the user’s forehead) (see e.g. paragraphs 0018 and 0020).  Consequently, Duarte and Ambrus are further considered to teach a method like that of claim 9.
Regarding claim 11, Duarte teaches that navigating from the first user interface to the second user interface can include deemphasizing the first user interface (see e.g. column 6, lines 40-43: Duarte discloses that the window/interface displayed in the center location is displayed at a larger size than the other windows.  It is therefore apparent that navigating from the first user interface/window to the second user interface/window – that is, moving the first window away from the center and the second window toward the center such that the second window is displayed at the center and obtains focus – would entail making the second user interface larger and the first user interface smaller.  This is considered a deemphasis of the first user interface.).  Duarte however does not explicitly teach emphasizing the second user interface in accordance with determination that a gaze of the user is directed to the second user interface, as is further required by claim 11.
Ambrus nevertheless generally teaches highlighting a selectable object (e.g. by displaying a border around the object) in response to detecting that a user has gazed at the object (see e.g. paragraphs 0038 and 0081).  It is apparent that the highlight is removed in response to detecting that the user has directed his or her gaze elsewhere (e.g. to another virtual object).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Duarte and Ambrus before him prior to the effective filing date of the claimed invention, to further modify the method taught by Duarte and Ambrus such that the selectable objects (i.e. user interfaces/windows) are highlighted in response to detecting that a user gaze is directed to the objects like taught by Ambrus.  That is, it would have been obvious to emphasize (i.e. highlight) the second user interface in accordance with determination that a gaze of the user is directed to the second user interface.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide useful feedback to the user, as is suggested by Ambrus.  Accordingly, Duarte and Ambrus are further considered to teach to one of ordinary skill in the art a method like that of claim 11.
Regarding claim 12, it would have been obvious, as is described above, to modify the method taught by Duarte so as to employ the combined head movements and gaze criteria taught by Ambrus as the user input necessary to select the application window to be moved to the center of the screen and thereby become fully visible and obtain focus (e.g. as the user input to navigate from the second user interface back to the first user interface).  That is, it would have been obvious to modify the method taught by Duarte so that, in accordance with a determination that the movement of the head meets first criteria and that the gaze of the user is directed to a respective portion of the user interface (e.g. the partially displayed first window), an object is selected (e.g. the partially displayed first window is selected, and thus the first user interface/window is navigated back from the second user interface/window) like taught by Ambrus.  Duarte does not teach changing an appearance of the second user interface based on the gaze of the user or the head movement of the user like required by claim 12.
Ambrus nevertheless generally teaches highlighting a selectable object (e.g. by displaying a border around the object) in response to detecting that a user has gazed at the object (see e.g. paragraphs 0038 and 0081).  It is apparent that the highlight is removed in response to detecting that the user has directed his or her gaze elsewhere (e.g. to another virtual object).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Duarte and Ambrus before him prior to the effective filing date of the claimed invention, to further modify the method taught by Duarte and Ambrus such that the selectable objects (i.e. user interfaces/windows) are highlighted in response to detecting that a user gaze is directed to the objects like taught by Ambrus.  That is, it would have been obvious to emphasize (i.e. highlight) the second user interface in accordance with determination that a gaze of the user is directed to the second user interface and to emphasize the first user interface in accordance with a determination that the gaze of the user is directed to the first user interface.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide useful feedback to the user, as is suggested by Ambrus.  Consequently, Duarte and Ambrus are further considered to teach: (i) while displaying the second user interface (i.e. while displaying the second user interface in the center location), while a characteristic of the gaze of the user does not meet second criteria (i.e. while the gaze is not directed to the partially displayed first user interface/window) or while the head movement of the user does not meet the first criteria, continuing to display the second user interface while changing an appearance (i.e. highlighting/unhighlighting) of the second user interface based on the gaze of the user or the head movement of the user (e.g. based on whether the gaze is directed to the second user interface/window); and (ii) in accordance with a determination that the characteristic of the gaze of the user meets the second criteria (i.e. the gaze is directed to the partially displayed first user interface/window) and the head movement of the user meets the first criteria, navigating from the second user interface back to the first user interface (the partially displayed first window is selected, and thus the first user interface/window is navigated back to the center location).  Accordingly, Duarte and Ambrus are further considered to teach, to one of ordinary skill in the art, a method like that of claim 12.
As per claim 13, it would have been obvious, as is described above, to further modify the method taught by Duarte and Ambrus such that the selectable objects (i.e. user interfaces/windows) are highlighted in response to detecting that a user gaze is directed to the objects like taught by Ambrus.  Accordingly, Duarte and Ambrus are further considered to teach: (i) while displaying the second user interface with the changed appearance of the second user interface (i.e. with the highlighting of the second user interface/window removed), determining, via the gaze tracking device, that the gaze of the user is directed to the second user interface; and (ii) in response to determining that the gaze of the user is directed to the second user interface, reverting the appearance (i.e. highlighting) of the second user interface to an initial appearance.  Duarte and Ambrus are thus further considered to teach, to one of ordinary skill in the art, a method like that of claim 13.
Regarding claim 17, Duarte describes a computing device that runs two or more activities concurrently and provides at least two modes for interacting with the activities (see e.g. column 2, line 60 – column 3, line 16).  Duarte particularly teaches that the computing device comprises one or more processors, memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (see e.g. column 4, line 55 – column 5, line 15; and column 10, lines 47-63: Duarte discloses that the following tasks can be implemented via software stored in the memory of the computing device and executed by the one or more processors of the computing device):
while displaying, via a display generation component, a first user interface on a display, detecting a request to navigate from the first user interface to a second user interface (see e.g. column 3, lines 1-40; column 6, lines 28-43; and FIG. 3: Duarte discloses that the electronic device can operate in a windowed mode in which a first window for a first activity, e.g. application, is centrally located and fully visible and at least one second window for another activity is partially visible.  The first window for the first activity can be considered a first user interface.  Duarte discloses that the user can apply a user command, e.g. dragging the fully displayed first window or tapping on a partially displayed second window, to shift the window positions so that the first window that currently has focus becomes only partially visible and the second window becomes fully visible and obtains focus – see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4.  Such a user command can be considered a request to navigate from the first user interface to a second user interface, i.e. to the second window.);
in response to the request to navigate from the first user interface to the second user interface, navigating to the second user interface (see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4: as noted above, Duarte discloses that the user can apply a user command, e.g. dragging the fully displayed first window or tapping on a partially displayed second window, to shift the window positions so that the first window that currently has focus becomes only partially visible and the second window, i.e. a second user interface, becomes fully visible and obtains focus.  A second user interface is thus navigated to in response to the command.);
while displaying, via the display generation component, the second user interface, detecting a user input (see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4: as noted above, Duarte discloses that the user can apply a user command, e.g. dragging the fully displayed first window or tapping on a partially displayed second window, to shift the window positions so that the first window that currently has focus becomes only partially visible and a second window becomes fully visible and obtains focus.  It is apparent that after initially applying such a command, and thus while displaying the second user interface/window, the user can again apply the command to reverse the process, e.g. the user can select the partially visible first window such that it shifts to the center of the screen again and becomes fully visible and obtains focus.  Such a subsequent command can be considered a user input like claimed.); and
in response to detecting the user input: 
in accordance with a determination that the user input meets first criteria, navigating from the second user interface back to the first user interface (As noted above, Duarte teaches that, after initially applying a command to shift a second user interface/window to obtain focus, the user can apply a subsequent command – a user input like claimed – to reverse the process, e.g. to shift the partially-displayed first window/interface to the center of the screen again so as to become fully visible and obtain focus.  Duarte teaches that such a user input must meet first criteria, e.g. it must be a tap on the window to obtain focus or be a dragging input to position the window to a location sufficiently close to the center location – see e.g. column 3, lines 34-40; and column 6, line 44 – column 7, line 16.  Accordingly, the second user interface/window navigates back to the first user interface/window in accordance with a determination that the user input meets such first criteria, e.g. that the user input is a tap on the first window or a dragging input to position the first window to a location sufficiently close to the center location.); and
in accordance with a determination that the user input does not meet the first criteria, forgoing navigating from the second user interface back to the first user interface (As noted above, Duarte teaches that, after initially applying a command to shift a second user interface/window to obtain focus, the user can apply a subsequent command – a user input like claimed – to reverse the process, e.g. to shift the partially-displayed first window/interface to the center of the screen again so as to become fully visible and obtain focus.  As further noted above, Duarte teaches that such a user input must meet first criteria, e.g. it must be a tap on the window to obtain focus or be a dragging input that positions the window to a location sufficiently close to the center location – see e.g. column 3, lines 34-40; and column 6, line 44 – column 7, line 16.  Accordingly, it is apparent that the second user interface/window would NOT navigate back to the first user interface/window if the subsequent user input does not meet such criteria, i.e. if it is not a tap on the first window or a drag input that positions the first window to a location sufficiently close to the center location.).
Duarte thus teaches an electronic device similar to that of claim 17.  Duarte further discloses that such teachings can be implemented using different types of input mechanisms (see e.g. column 5, lines 37-45).  Duarte, however, does not disclose or suggest that detecting the user input entails detecting a movement of a head of the user, whereby: (i) in accordance with a determination that the movement of the head meets first criteria and that the gaze of the user is directed to a respective portion of the user interface, the second user interface navigates back to the first user interface; (ii) in accordance with a determination that the movement of the head does not meet the first criteria, navigation from the second user interface back to the first user interface is forwent; and (iii) in accordance with a determination that the movement of the head meets the first criteria and that the gaze of the user is not directed to the respective portion of the user interface, navigation from the second user interface back to the first user interface is forwent, as is required by claim 17.
	Ambrus generally describes technology for enabling hands-free selection of objects within an augmented reality environment (see e.g. paragraphs 0003 and 0018).  Like claimed, Ambrus particularly teaches, at an electronic device (e.g. a head mounted display or tablet), detecting a movement of a head of the user while the electronic device displays a user interface, and in response to detecting the movement of the head of the user: (i) in accordance with a determination that the movement of the head meets first criteria (e.g. moving the head away from a direction of the object at a speed greater than a threshold speed) and that a gaze of the user is directed to a respective portion of the user interface (i.e. to a selectable object), selecting an object; (ii) in accordance with a determination that the movement of the head does not meet the first criteria, forgoing selection of the object; and (iii) in accordance with a determination that the movement of the head meets the first criteria and that the gaze of the user is not directed to the respective portion of the user interface, forgoing selection of the object  (see e.g. paragraphs 0003, 0018-0020, 0062 and 0076-0078).  Ambrus discloses that such teachings can be applied, for example, on a handheld (e.g. tablet) device to select from a plurality of applications to display (see e.g. paragraph 0062).
It would have been obvious to one of ordinary skill in the art, having the teachings of Duarte and Ambrus before him prior to the effective filing date of the claimed invention, to modify the electronic device taught by Duarte so as to employ the combined head movements and gaze criteria taught by Ambrus as the user input necessary to select the application window to be moved to the center of the screen and thereby become fully visible and obtain focus (e.g. as the user input to navigate from the second user interface back to the first user interface).  That is, it would have been obvious to modify the electronic device taught by Duarte such that detecting the user input entails detecting a movement of a head of the user, whereby: (i) in accordance with a determination that the movement of the head meets first criteria and that the gaze of the user is directed to a respective portion of the user interface (e.g. the partially displayed first window), an object is selected (e.g. the partially displayed first window is selected, and thus the first user interface/window is navigated back from the second user interface/window); (ii) in accordance with a determination that the movement of the head does not meet the first criteria, the object is not selected (i.e. navigation from the second user interface back to the first user interface is forwent); and (iii) in accordance with a determination that the movement of the head meets the first criteria and that the gaze of the user is not directed to the respective portion of the user interface, the object is not selected (i.e. navigation from the second user interface back to the first user interface is forwent), as is taught by Ambrus.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to operate the device, at least partially, without his or her hands, as is taught by Ambrus (see e.g. paragraph 0003).  Accordingly, Duarte and Ambrus are considered to teach to one of ordinary skill in the art an electronic device like that of claim 17.
Regarding claim 18, Duarte describes a computing device that runs two or more activities concurrently and provides at least two modes for interacting with the activities (see e.g. column 2, line 60 – column 3, line 16).  Duarte particularly teaches:
while displaying, via a display generation component, a first user interface on a display, detecting a request to navigate from the first user interface to a second user interface (see e.g. column 3, lines 1-40; column 6, lines 28-43; and FIG. 3: Duarte discloses that the electronic device can operate in a windowed mode in which a first window for a first activity, e.g. application, is centrally located and fully visible and at least one second window for another activity is partially visible.  The first window for the first activity can be considered a first user interface.  Duarte discloses that the user can apply a user command, e.g. dragging the fully displayed first window or tapping on a partially displayed second window, to shift the window positions so that the first window that currently has focus becomes only partially visible and the second window becomes fully visible and obtains focus – see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4.  Such a user command can be considered a request to navigate from the first user interface to a second user interface, i.e. to the second window.);
in response to the request to navigate from the first user interface to the second user interface, navigating to the second user interface (see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4: as noted above, Duarte discloses that the user can apply a user command, e.g. dragging the fully displayed first window or tapping on a partially displayed second window, to shift the window positions so that the first window that currently has focus becomes only partially visible and the second window, i.e. a second user interface, becomes fully visible and obtains focus.  A second user interface is thus navigated to in response to the command.);
while displaying, via the display generation component, the second user interface, detecting a user input (see e.g. column 3, lines 1-40; column 6, lines 44-62; and FIG. 4: as noted above, Duarte discloses that the user can apply a user command, e.g. dragging the fully displayed first window or tapping on a partially displayed second window, to shift the window positions so that the first window that currently has focus becomes only partially visible and a second window becomes fully visible and obtains focus.  It is apparent that after initially applying such a command, and thus while displaying the second user interface/window, the user can again apply the command to reverse the process, e.g. the user can select the partially visible first window such that it shifts to the center of the screen again and becomes fully visible and obtains focus.  Such a subsequent command can be considered a user input like claimed.); and
in response to detecting the user input: 
in accordance with a determination that the user input meets first criteria, navigating from the second user interface back to the first user interface (As noted above, Duarte teaches that, after initially applying a command to shift a second user interface/window to obtain focus, the user can apply a subsequent command – a user input like claimed – to reverse the process, e.g. to shift the partially-displayed first window/interface to the center of the screen again so as to become fully visible and obtain focus.  Duarte teaches that such a user input must meet first criteria, e.g. it must be a tap on the window to obtain focus or be a dragging input to position the window to a location sufficiently close to the center location – see e.g. column 3, lines 34-40; and column 6, line 44 – column 7, line 16.  Accordingly, the second user interface/window navigates back to the first user interface/window in accordance with a determination that the user input meets such first criteria, e.g. that the user input is a tap on the first window or a dragging input to position the first window to a location sufficiently close to the center location.); and
in accordance with a determination that the user input does not meet the first criteria, forgoing navigating from the second user interface back to the first user interface (As noted above, Duarte teaches that, after initially applying a command to shift a second user interface/window to obtain focus, the user can apply a subsequent command – a user input like claimed – to reverse the process, e.g. to shift the partially-displayed first window/interface to the center of the screen again so as to become fully visible and obtain focus.  As further noted above, Duarte teaches that such a user input must meet first criteria, e.g. it must be a tap on the window to obtain focus or be a dragging input that positions the window to a location sufficiently close to the center location – see e.g. column 3, lines 34-40; and column 6, line 44 – column 7, line 16.  Accordingly, it is apparent that the second user interface/window would NOT navigate back to the first user interface/window if the subsequent user input does not meet such criteria, i.e. if it is not a tap on the first window or a drag input that positions the first window to a location sufficiently close to the center location.).
Duarte discloses that such teachings can be implemented via one or more programs stored in the memory of a computing device and executed by the one or more processors of the computing device (see e.g. column 4, line 55 – column 5, line 15; and column 10, lines 47-63).  The memory of such a computing device comprising software to implement the above-described teachings of Duarte is considered a non-transitory computer readable storage medium similar to that of claim 18.  Duarte further discloses that such teachings can be implemented using different types of input mechanisms (see e.g. column 5, lines 37-45).  Duarte, however, does not disclose or suggest that detecting the user input entails detecting a movement of a head of the user, whereby: (i) in accordance with a determination that the movement of the head meets first criteria and that the gaze of the user is directed to a respective portion of the user interface, the second user interface navigates back to the first user interface; (ii) in accordance with a determination that the movement of the head does not meet the first criteria, navigation from the second user interface back to the first user interface is forwent; and (iii) in accordance with a determination that the movement of the head meets the first criteria and that the gaze of the user is not directed to the respective portion of the user interface, navigation from the second user interface back to the first user interface is forwent, as is required by claim 18.
	Ambrus generally describes technology for enabling hands-free selection of objects within an augmented reality environment (see e.g. paragraphs 0003 and 0018).  Like claimed, Ambrus particularly teaches, at an electronic device (e.g. a head mounted display or tablet), detecting a movement of a head of the user while the electronic device displays a user interface, and in response to detecting the movement of the head of the user: (i) in accordance with a determination that the movement of the head meets first criteria (e.g. moving the head away from a direction of the object at a speed greater than a threshold speed) and that a gaze of the user is directed to a respective portion of the user interface (i.e. to a selectable object), selecting an object; (ii) in accordance with a determination that the movement of the head does not meet the first criteria, forgoing selection of the object; and (iii) in accordance with a determination that the movement of the head meets the first criteria and that the gaze of the user is not directed to the respective portion of the user interface, forgoing selection of the object  (see e.g. paragraphs 0003, 0018-0020, 0062 and 0076-0078).  Ambrus discloses that such teachings can be applied, for example, on a handheld (e.g. tablet) device to select from a plurality of applications to display (see e.g. paragraph 0062).
It would have been obvious to one of ordinary skill in the art, having the teachings of Duarte and Ambrus before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer readable storage medium taught by Duarte so as to employ the combined head movements and gaze criteria taught by Ambrus as the user input necessary to select the application window to be moved to the center of the screen and thereby become fully visible and obtain focus (e.g. as the user input to navigate from the second user interface back to the first user interface).  That is, it would have been obvious to modify the non-transitory computer readable storage medium taught by Duarte such that detecting the user input entails detecting a movement of a head of the user, whereby: (i) in accordance with a determination that the movement of the head meets first criteria and that the gaze of the user is directed to a respective portion of the user interface (e.g. the partially displayed first window), an object is selected (e.g. the partially displayed first window is selected, and thus the first user interface/window is navigated back from the second user interface/window); (ii) in accordance with a determination that the movement of the head does not meet the first criteria, the object is not selected (i.e. navigation from the second user interface back to the first user interface is forwent); and (iii) in accordance with a determination that the movement of the head meets the first criteria and that the gaze of the user is not directed to the respective portion of the user interface, the object is not selected (i.e. navigation from the second user interface back to the first user interface is forwent), as is taught by Ambrus.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to operate the device, at least partially, without his or her hands, as is taught by Ambrus (see e.g. paragraph 0003).  Accordingly, Duarte and Ambrus are considered to teach, to one of ordinary skill in the art, a non-transitory computer readable storage medium like that of claim 18.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duarte and Ambrus, which is described above, and also over U.S. Patent No. 9,829,708 to Asada (“Asada”).
As described above, Duarte and Ambrus teach a method like that of claim 1, which entails navigating from a second user interface back to a first user interface in accordance with a determination that a user’s head movement meets first criteria and that a gaze of the user is directed to a respective portion of a user interface.  Duarte and Ambrus, however, do not explicitly teach that the first criteria include a criterion that requires a tilting movement of the head of the user to a side, as is required by claim 8.
Asada nevertheless teaches enabling a user to select an object by gazing at the object and performing a confirmatory gesture with his or her head, such as a tilting movement (see e.g. column 5, lines 13-42).
It would have been obvious to one of ordinary skill in the art, having the teachings of Duarte, Ambrus and Asada before him prior to the effective filing date of the claimed invention, to modify the method taught by Duarte and Ambrus such that the head movement requires a tilting movement like taught by Asada to a side, i.e., it would have been obvious to modify the method taught by Duarte and Ambrus such that the first criteria include a criterion that requires a tilting movement of the head of the user to a side like taught by Asada.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide an easy and efficient head gesture for selection of objects, as is evident from Asada.  Accordingly, Duarte, Ambrus and Asada are considered to teach, to one of ordinary skill in the art, a method like that of claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duarte and Ambrus, which is described above, and also over U.S. Patent No. 8,341,541 to Holecek et al. (“Holecek”).
As described above, Duarte and Ambrus teach a method like that of claim 1, which entails navigating from a second user interface back to a first user interface in accordance with a determination that a user’s head movement meets first criteria and that a gaze of the user is directed to a respective portion of a user interface.  Duarte and Ambrus, however, do not explicitly teach that navigating from the first user interface to the second user interface includes displaying the second user interface overlaid on the first user interface, as is required by claim 10.
Holecek nevertheless teaches enabling a user to browse through a plurality of user interfaces (i.e. windows) via user commands, whereby navigating from a first user interface to a second user interface would entail overlaying the second user interface on the first user interface (see e.g. column 1, line 61 – column 2, line 4; column 9, line 57 – column 10, line 15; and column 10, lines 43-65).
It would have been obvious to one of ordinary skill in the art, having the teachings of Duarte, Ambrus and Holecek before him prior to the effective filing date of the claimed invention, to modify the method taught by Duarte and Ambrus such that navigating from the first user interface to the second user interface includes displaying the second user interface overlaid on the first user interface, as is taught by Holecek.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a more visually interesting display when navigating through the user interfaces, as is evident from Holecek.  Accordingly, Duarte, Ambrus and Holecek are considered to teach, to one of ordinary skill in the art, a method like that of claim 10.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duarte and Ambrus, which is described above, and also over U.S. Patent No. 10,565,448 to Bell et al. (“Bell”).
As described above, Duarte and Ambrus teach a method like that of claim 1, which entails navigating from a second user interface back to a first user interface in accordance with a determination that a user’s head movement meets first criteria and that a gaze of the user is directed to a respective portion of a user interface.  Duarte and Ambrus, however, do not explicitly teach: (i) displaying, in the user interface, text content; (ii) while displaying the text content, detecting a request to cease displaying the text content; and (iii) in response to detecting the request to cease displaying the text content: (a) in accordance with a determination that the text content does not satisfy one or more criteria, ceasing to display the text content; and (b) in accordance with a determination that the text content satisfies the one or more criteria: (1) in  accordance with a determination that the user has read the text content, ceasing to display the text content; and (2) in accordance with a determination that the user has not read the text content, maintaining display of the text content, as is required by claim 14.
Bell generally describes a computer-implemented method for read confirmation of electronic messages (see e.g. column 1, lines 23-33).  Like claimed, Bell particularly teaches: (i) displaying, in a user interface, text content (i.e. a message such as an email or license agreement); (ii) while displaying the text content, detecting a request to cease displaying the text content (e.g. a user attempt to close the window in which the message is presented or selection of an “accept” button); and (iii) in response to detecting the request to cease displaying the text content: (a) in accordance with a determination that the text content does not satisfy one or more criteria (e.g. if an administrator has enabled the user to skip reading the message), ceasing to display the text content; and (b) in accordance with a determination that the text content satisfies the one or more criteria: (1) in  accordance with a determination that the user has read the text content, ceasing to display the text content; and (2) in accordance with a determination that the user has not read the text content, maintaining display of the text content (e.g. the unread portion of the message will be emphasized to the user) (see e.g. column 5, lines 30-39; column 5, line 45 – column 6, line 29; and column 6, lines 56-59).
It would have been obvious to one of ordinary skill in the art, having the teachings of Duarte, Ambrus and Bell before him prior to the effective filing date of the claimed invention, to modify the method taught by Duarte and Ambrus so as to: (i) display, in the user interface, text content; (ii) while displaying the text content, detect a request to cease displaying the text content; and (iii) in response to detecting the request to cease displaying the text content: (a) in accordance with a determination that the text content does not satisfy one or more criteria, cease to display the text content; and (b) in accordance with a determination that the text content satisfies the one or more criteria: (1) in  accordance with a determination that the user has read the text content, cease to display the text content; and (2) in accordance with a determination that the user has not read the text content, maintain display of the text content, as is taught by Bell.  It would have been advantageous to one of ordinary skill to utilize such a combination because this can ensure that important information is read, as is suggested by Bell (see e.g. column 3, lines 25-33).  Accordingly, Duarte, Ambrus and Bell are considered to teach, to one of ordinary skill in the art, a method like that of claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duarte and Ambrus, which is described above, and also over U.S. Patent No. 6,078,310 to Tognazzini (“Tognazzini”).
As described above, Duarte and Ambrus teach a method like that of claim 1, which entails navigating from a second user interface back to a first user interface in accordance with a determination that a user’s head movement meets first criteria and that a gaze of the user is directed to a respective portion of a user interface.  Duarte and Ambrus, however, do not explicitly teach: (i) displaying, in the user interface, a notification associated with a respective application; (ii) while displaying the notification associated with the respective application, determining, via the gaze tracking device, that the user has read the notification; and (iii) in response to determining that the user has read the notification, displaying, via the display generation component, a user interface of the respective application, as is required by claim 15.
Tognazzini generally describes systems that permit a user to remove messages without any complicated hand-eye interaction (see e.g. column 2, lines 9-24).  Like claimed, Tognazzini particularly teaches (i) displaying, in a user interface, a notification (e.g. message) associated with a respective application; (ii) while displaying the notification associated with the respective application, determining, via a gaze tracking device, that the user has read the notification; and (iii) in response to determining that the user has read the notification, displaying, via a display generation component, a user interface of the respective application (i.e. dismissing the message, which would understandably result in display of the application interface previously covered by the message) (see e.g. column 2, lines 9-24; column 5, lines 1-25; and FIG. 3).
 It would have been obvious to one of ordinary skill in the art, having the teachings of Duarte, Ambrus and Tognazzini before him prior to the effective filing date of the claimed invention, to modify the method taught by Duarte and Ambrus so as to: (i) display, in the user interface, a notification associated with a respective application; (ii) while displaying the notification associated with the respective application, determine, via the gaze tracking device, that the user has read the notification; and (iii) in response to determining that the user has read the notification, display, via the display generation component, a user interface of the respective application, as is taught by Tognazzini.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently view and dismiss messages, as is evident from Tognazzini.  Accordingly, Duarte, Ambrus and Tognazzini are considered to teach, to one of ordinary skill in the art, a method like that of claim 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duarte and Ambrus, which is described above, and also over U.S. Patent Application Publication No. 2019/0332244 to Beszteri et al. (“Beszteri”).
As described above, Duarte and Ambrus teach a method like that of claim 1, which entails navigating from a second user interface back to a first user interface in accordance with a determination that a user’s head movement meets first criteria and that a gaze of the user is directed to a respective portion of a user interface.  While Duarte demonstrates that the interfaces can comprise text content (see e.g. FIGS. 2-4), neither Duarte nor Ambrus teaches, while determining, via the gaze tracking device, that the gaze of the user is directed toward the second user interface: (i) in accordance with a determination that the head of the user is in a first position, displaying text content of the second user interface with a first text style; and (ii) in accordance with a determination that the head of the user is in a second position, different from the first position, displaying the text content of the second user interface with a second text style, different from the first text style, as is required by claim 16.
Beszteri generally describes a method that comprises controlling content displayed on a display in dependence upon a point of view of a user of the display (see e.g. paragraph 0003).  Like claimed, Beszteri particularly teaches, while the user gazes at the display: (i) in accordance with a determination that the head of the user (i.e. the user’s point of view) is in a first position, displaying text content with a first text style; and (ii) in accordance with a determination that the head of the user is in a second position, different from the first position, displaying the text content of the user interface with a second text style, different from the first text style (see e.g. paragraphs 0018-0021, 0040-0042 and 0095-0096).
It would have been obvious to one of ordinary skill in the art, having the teachings of Duarte, Ambrus and Beszteri before him prior to the effective filing date of the claimed invention, to modify the method taught by Duarte and Ambrus so as to, while determining via the gaze tracking device that the gaze of the user is directed toward the user interface (e.g. the second user interface): (i) in accordance with a determination that the head of the user is in a first position, displaying text content of the user interface with a first text style; and (ii) in accordance with a determination that the head of the user is in a second position, different from the first position, displaying the text content of the user interface with a second text style, different from the first text style, as is taught by Beszteri.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can improve the visibility of the text, as is suggested by Beszteri.  Accordingly, Duarte, Ambrus and Beszteri are considered to teach, to one of ordinary skill in the art, a method like that of claim 16.




Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Patel et al. cited therein describes methods and systems for hands-free browsing in a wearable computing device, whereby a user can navigate between user interfaces (i.e. “cards”) using head rotations and eye gestures.  The U.S. Patent Application Publication to Nie cited therein teaches enabling a user to select an item by gazing at the object and performing a head movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
7/13/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173